706 S.E.2d 237 (2011)
In the Matter of L.B.
Respondent-Father appealing.
No. 521P10.
Supreme Court of North Carolina.
February 3, 2011.
Edward Eldred, Raleigh, for Blackwell, Frank.
Roger Askew, for Wake County Human Services.
Pamela Newell, GAL, Raleigh, for L.B.
Ryan McKaig, for Blackwell, Melissa.
Scott W. Warren, County Attorney, for State.

ORDER
Upon consideration of the petition filed on the 17th of December 2010 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."